DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the preliminary amendments and arguments filed by applicant on 07/15/21. 
No claims are amended. Please see claim objections below for details on why it is unclear what claims are amended. 
Claims 21-22 are cancelled
No claims are added
Claims 1-20 are pending

Note:
	This application is a continuation of application # 14/846454, and many of the claims are very similar to the allowed case above. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Applicants have filed a preliminary amendment on the same date as the originally filed claims 07/15/21. There is one set of claims with 22 claims, but has independent claims that are broader. The second set includes claims that are narrower, but has 20 claims. However, the amended/ newly added claims are not marked as (New/ Currently Amended) with appropriate markings that indicate what has been amended per MPEP guidelines. 
From a preliminary examination of both sets of claims it appears that the narrower/ longer claims may be the updated set of claims. It is reasonably understood that these claims were amended by applicants and applicants have also cancelled claims 21-22. However, without the appropriate markings for the preliminary amendments, it is hard to know for sure. Also, the remarks submitted by applicants along with the preliminary amendment do not provide any additional help to allow the examiner to determine which set of claims are to be examined.
For the purposes of helping applicants out and to promote compact prosecution, examiner is issuing this office action on the basis of the set of claims that are narrower/ longer and have 20 claims, instead of sending out a Notice of Non-compliance, but applicants are requested to provide appropriate clarification and make sure the claims are properly marked in future filings. 
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,069,005. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant merely seeks to broaden the claims by removing limitations related to: receiving, from a database over a communications interface, a plurality of field definition data; retrieving, from the database, a plurality of input data from a plurality of data networks; determining, by the processor, a field region, of a plurality of field regions, based on the field definition data; identifying a subset of the plurality of input data associated with the field region.

Claim Rejections - 35 USC § 101

** Note: the additional elements in the U.S. Patent No. 11,069,005, that make the claims eligible under 35 U.S.C. 101 are missing in the claims in this application. As such, the claims are being rejected under 101.

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-7 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 8-14 and 22 is/are directed to a system which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 15-21 is/are directed to a non-transitory computer-readable storage media which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “generating a calculated expected yield for a field region by performing calculations based on field definition data and a subset of a plurality of input data; wherein the calculated expected yield comprises a high yield for the field region calculated based on the field definition data and the subset of the plurality of input data, and a calculated low yield for the field region calculated based on the field definition data and the subset of the plurality of input data; collecting user-entered expected yield; comparing the calculated expected yield with the user-entered expected yield; in response to determining that the calculated expected yield does not include the user- entered expected yield within a particular range: collecting additional input data; automatically generating an update based on the calculated expected yield, the field definition data and the additional input data, and by automatically adjusting the calculated expected yield by changing the calculated expected yield by a particular percentage value or by moving the particular range until the calculated expected yield includes the user-entered expected yield; and transmitting the update.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to gathering information related to agricultural activities and analyze it to find ways to maximize predicted yield. Managing agricultural yield data for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 8 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A computer-implemented method for determining agricultural yield estimates implemented using an agricultural intelligence computer system in communication with a processor, a memory and a database, the method comprising: to one or more user devices, so that each user device, of the one or more user devices, displays the update for the field region of a plurality of field regions, A networked agricultural intelligence system for determining agricultural yield estimates comprising: a plurality of data network computer systems; and an agricultural intelligence computer system comprising a processor and a memory in communication with said processor, said processor performing: A non-transitory computer-readable storage media for managing agricultural activities, storing computer-executable instructions, which, when executed by at least one processor, cause the at least one processor to:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 
 As a result, claims 1, 8 and 15 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-7, 9-14 and 16-20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claims 2 recites “wherein the field definition data includes a crop identifier, and the method further comprises: calculating a crop growth stage based on the crop identifier and the calculated expected yield; and providing the crop growth stage to a user device”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9-14 and 16-20 are also directed to the abstract idea identified above.
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A computer-implemented method for determining agricultural yield estimates implemented using an agricultural intelligence computer system in communication with a processor, a memory and a database, the method comprising: to one or more user devices, so that each user device, of the one or more user devices, displays the update for the field region of a plurality of field regions, A networked agricultural intelligence system for determining agricultural yield estimates comprising: a plurality of data network computer systems; and an agricultural intelligence computer system comprising a processor and a memory in communication with said processor, said processor performing: A non-transitory computer-readable storage media for managing agricultural activities, storing computer-executable instructions, which, when executed by at least one processor, cause the at least one processor to:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in [0088]-[0092], [0113]-[0119]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 8 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-7, 9-14 and 16-20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 8 and 15. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9-14 and 16-20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf

Prior Art Rejection - Withdrawn
In light of the similarities between the current claims and the claims of U.S. Patent No. 11,069,005, the currently presented claims are not being rejected under prior art. Further, following are the examiner’s statement of reasons for withdrawing prior art:
The presented prior art rejections Johnson; Jerome D. (US 2014/0089045), Fox; Frederick D. et al. (US 5,796,932), Pape; William R. et al. (US 2006/0004907), Wiesman; Zeev (US 2008/0287662), Gupta, Pinaki et al. (US 2002/0183867) for U.S. Patent No. 11,069,005 were withdrawn for the following reasons: 
“generating, by the processor, a calculated expected yield for the field region by performing calculations based on the field definition data and the subset of the plurality of input data; 
wherein the calculated expected yield comprises a high yield for the field region, calculated based on the field definition data and the subset of the plurality of input data, and a calculated low yield for the field region calculated based on the field definition data and the subset of the plurality of input data; ….
comparing, by the agricultural intelligence computer system, the calculated expected yield with the user-entered expected yield; 
in response to determining that the calculated expected yield does not include the user- entered expected yield within a particular range: collecting additional input data from the plurality of data networks; 
automatically generating, by the processor, an update based on the calculated expected yield, the field definition data and the additional input data, and by automatically adjusting the calculated expected yield by changing the calculated expected yield by a particular percentage value or by moving the particular range until the calculated expected yield includes the user-entered expected yield;
and transmitting the update to one or more user devices, so that each user device, of the one or more user devices, displays, the update for the field region of the plurality of field regions.”
Johnson shows Fig. 2, #205, “Field Data”, also see [0092], Fig. 1, #130, “User”, #120, “Commercial and/or Public Data Source”, Fig. 2, # 220, “Geographic/ Geologic Data”, further, [0086]: shows target field, [0088]-[0090]: where information from the analyzer and alert generator is considered before determining what actions need to be taken next, [0034]: shows predicted yield, [0088]-[0090]: where information from the analyzer and alert generator is considered before determining what actions need to be taken next, Fig. 4D, [0064], [0103]-[0105]. Also see, [0007]: anticipated yield/ economic loss. Also, see [0051]: where different types of data sets are monitored to see if changes in any data parameter may affect crop yield and if it may affect crop yield then notifying the farmer and others who may be affected by this change, See [0051]: where different types of data sets are monitored to see if changes in any data parameter may affect crop yield and if it may affect crop yield then notifying the farmer and others who may be affected by this change. Johnson shows in Fig. 4D, [0064], [0103]-[0105]. Also see, [0007]: anticipated yield/ economic loss. Also, see [0051]: where different types of data sets are monitored to see if changes in any data parameter may affect crop yield and if it may affect crop yield then notifying the farmer and others who may be affected by this change. Here, anticipated yield/ economic loss in [0007] is reasonably understood to be determined against actual or historical numbers, Fig. 2, #205, “Field Data”, also see [0092], [0088]-[0090]: where information from the analyzer and alert generator is considered before determining what actions need to be taken next. However, the reference does not show the claim limitations above.
Fox shows temperature grid at least in col. 15, lines 50-64, Fox shows “a range” of data being graphically represented in Fig. 10B, 10C, 10D and 11E, shows a system that shows effects of forecasted weather on a specific product/location combinations (see at least in col. 15, lines 50-64), shows “profit” at least in col. 2, line 12-27. However, the reference does not show the claim limitations above.
Pape shows [0112]-[0115]: crop identifier, [0047], [0145], [0148]: growth stage based on the predicted yield. Pape is a system that allows the unexpected result of being efficient in constructing information systems and in permitting the tracking of appropriately-sized discrete units of production of agricultural items across multiple enterprises in different segments of production.  The approach permits a single interface to be established to existing enterprise applications, and facilitates a practical and incremental approach to the collection and sharing of data (see at least [0015]), crop price at least in ([0047], [0145]-[0148]). However, the reference does not show the claim limitations above.
Weisman shows the invention relates to stable preparations of saponin nanovesicles, which can encapsulate active biological or chemical materials such as drugs, pesticides, vitamins, minerals and nutrients, and protect them.  The preparations can be used, for example, in agricultural, pesticidal, dermatological and cosmetic compositions.  The saponins per se can further be used as adjuvants for irrigation water.  The invention further relates to novel saponins extracted from Balanites aegyptiaca (abstract). However, the reference does not show the claim limitations above.
Gupta shows generally to a networked integrated computer system and more particularly to using web based distributed enterprise computer systems for providing agricultural solutions both technical and commercial for conducting e-commerce, wherein the transactions are between the farmer, who is the central figure in the entire system and the producer and dealer of farm input and the consumer and trader of farm output, and the invention provides methods of creating a virtual marketplace (abstract). However, the reference does not show the claim limitations above.
(WO 2010128864) HOLGER, VOGL ANDREAS et al. This reference relates to transducer may e.g. be used as an energy conversion device, an energy harvesting device, inertial sensor, accelerometer, gyroscope, tilting mirror, torsional actuator, viscometer or to impose a controlled angular rotation. However, the reference does not show the claim limitations above.
	Liebig, M. et al. Greenhouse gas contributions and mitigation potential of agricultural practices in northwestern USA and western Canada. Soil and Tillage Research, Volume 83, Issue 1, August 2005, Pages 25-52.
This reference shows concern over human impact on the global environment has generated increased interest in quantifying agricultural contributions to greenhouse gas fluxes. As part of a research effort called GRACEnet (Greenhouse Gas Reduction through Agricultural Carbon Enhancement Network), this paper summarizes available information concerning management effects on soil organic carbon (SOC) and carbon dioxide (CO2), nitrous oxide (N2O), and methane (CH4) fluxes in cropland and rangeland in northwestern USA and western Canada, a region characterized by its inherently productive soils and highly variable climate. Continuous cropping under no-tillage in the region increased SOC by 0.27 ± 0.19 Mg C ha−1 yr−1, which is similar to the Intergovernmental Panel on Climate Change (IPCC) estimate for net annual change in C stocks from improved cropland management (abstract). However, the reference does not show the claim limitations above.
	Iftikhar Ali, Fiona Cawkwell, Edward Dwyer, Stuart Green, "Modeling Managed Grassland Biomass Estimation by Using Multitemporal Remote Sensing Data—A Machine Learning Approach", IEEE Journal of Selected Topics in Applied Earth Observations and Remote Sensing, vol. 10, no. 7, pp. 3254-3264, 2016.
This reference shows: More than 80% of agricultural land in Ireland is grassland, providing a major feed source for the pasture based dairy farming and livestock industry. Intensive grass based systems demand high levels of intervention by the farmer, with estimation of pasture cover (biomass) being the most important variable in land use management decisions, as well as playing a vital role in paddock and herd management. Many studies have been undertaken to estimate grassland biomass using satellite remote sensing data, but rarely in systems like Ire-lands intensively managed, small scale pastures, where grass is grazed as well as harvested for winter fodder. The objective of this study is to estimate grassland yield (kgDM/ha) from MODIS derived vegetation indices on a near weekly basis across the entire 300+ day growing season using three different methods (Multiple Linear Regression (MLR), Artificial Neural Networks (ANN) and Adaptive Neuro-Fuzzy Inference Systems (ANFIS)) (see abstract). However, the reference does not show the claim limitations above.
E-agriculture. Can Artificial Intelligence help improve agricultural productivity. 12/19/2017 (Year: 2017)
This reference is concerned with Artificial Intelligence as an emerging part of the solutions towards improved agricultural productivity. In this item, l will look at what AI is, how it is used in agriculture, common AI applications that have been used. I will conclude by prodding some emerging concerns on AI.
Foreign Reference:
BR PI0608773 A2 Stehling et al. 
This reference is concerned with the present invention relates to a method of planting different seed test beds in a field, which includes loading a multi-row planter with a first seed and crossing the field and planting a test seed bed. test bed of the first seed in a portion of the test field; automatically removing the first seed from the multi-row planter and loading the second seed into the multi-row planter, and crossing the field and planting a test bed from the second seed field test bed.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
The references presented in the IDS filings in the most recent filings dated 12/28/20-03/21/20 have also been considered. Below are the two additional references that are considered relevant:
(US 2013/0332205) Friedberg; David et al. This reference is related to a system and method for generating an insurance policy to protect a crop against weather-related perils is provided.  A customized insurance policy is generated based on crop type data and location data.  The customized insurance policy is generated utilizing a weather-impact model for the type of crop and the geographic area. This reference shows optimal range of temperature ([0046]). The system 302 of FIG. 3A may also include a growth stage tracker module (not shown) to establish a range of dates for a category of weather peril corresponding to a portion of a planting season for the type of crop, wherein the payout rule utilizes a number of days within the range of dates when the threshold is exceeded.  The growth stage tracker module adjusts the range of dates for each weather peril corresponding to a portion of the planting season for the type of crop indicated by the crop type data, based on an agronomic model of crop growth ([0052]). The temperature estimate may represent an expected range of temperatures for the growth cycle of the crop being insured ([0062]). However, the reference does not show the claim limitations above. Specifically, the reference does not show “generating, by the processor, a calculated expected yield for the field region by performing calculations based on the field definition data and the subset of the plurality of input data; wherein the calculated expected yield comprises a high yield for the field region, calculated based on the field definition data and the subset of the plurality of input data, and a calculated low yield for the field region calculated based on the field definition data and the subset of the plurality of input data;…. in response to determining that the calculated expected yield does not include the user- entered expected yield within a particular range: collecting additional input data from the plurality of data networks; automatically generating, by the processor, an update based on the calculated expected yield, the field definition data and the additional input data, and by automatically adjusting the calculated expected yield by changing the calculated expected yield by a particular percentage value or by moving the particular range until the calculated expected yield includes the user-entered expected yield”.
(US 2012/0101861) Lindores; Robert J. A system for agricultural monitoring and prediction comprises a first reporting agent a second reporting agent a database, and a processor.  The first reporting agent is configured for reporting aerial data representing relative measurements of an agricultural metric in a geographic area, the relative measurements having an unknown bias.  The second reporting is configured for reporting ground-based data representing absolute measurements of the agricultural metric for a portion of the geographic area.  The database is configured for storing the absolute measurement data and the relative measurement data along with other farming data for a wide geographic area.  The processor is configured for accessing the database and using the ground-based data for the portion of the geographic area to calibrate the aerial data, thereby synthesizing absolute measurements of the agricultural metric for the geographic area from the aerial data. [0150]: estimated yield within a specified value range; estimated yield at or below a specified value; estimated yield at or above a specified value; estimated test weight within a specified value range; estimated test weight at or below a specified value; estimated test weight at or above a specified value; estimated moisture content within a specified value range; estimated moisture content at or below a specified value; estimated moisture content at or above a specified value; estimated protein content within a specified value range. [0160]: An example of a specified crop characteristic value 2110 may be protein content above or below a value or within a range.  Another example of a specified crop characteristic value 2110 may be moisture content above or below a value or within a range. [0165]: In other embodiments, the estimate can be adjusted away from identical or specified as a range based on a variety of factors such as the strength of correlation, weather, growing days, time since harvest, etc. For example, given a strong or identical correlation between a harvested and unharvested field, estimations for a characteristic such as moisture content of corn may decrease with an increase growing time for the unharvested field as compared to the harvested field, in general this is because after a certain period of growing time moisture content may decrease at a fairly predictable rate but will not increase further. The specified crop characteristic value 2110 may be above or below a certain estimated value for a crop characteristic, or a range of estimated values for the crop characteristic. However, the reference does not show the claim limitations above. Specifically, the reference does not show “generating, by the processor, a calculated expected yield for the field region by performing calculations based on the field definition data and the subset of the plurality of input data; wherein the calculated expected yield comprises a high yield for the field region, calculated based on the field definition data and the subset of the plurality of input data, and a calculated low yield for the field region calculated based on the field definition data and the subset of the plurality of input data;…. in response to determining that the calculated expected yield does not include the user- entered expected yield within a particular range: collecting additional input data from the plurality of data networks; automatically generating, by the processor, an update based on the calculated expected yield, the field definition data and the additional input data, and by automatically adjusting the calculated expected yield by changing the calculated expected yield by a particular percentage value or by moving the particular range until the calculated expected yield includes the user-entered expected yield”.
None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1, 8 and 15, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL References:
	Liebig, M. et al. Greenhouse gas contributions and mitigation potential of agricultural practices in northwestern USA and western Canada. Soil and Tillage Research, Volume 83, Issue 1, August 2005, Pages 25-52.
	Iftikhar Ali, Fiona Cawkwell, Edward Dwyer, Stuart Green, "Modeling Managed Grassland Biomass Estimation by Using Multitemporal Remote Sensing Data—A Machine Learning Approach", IEEE Journal of Selected Topics in Applied Earth Observations and Remote Sensing, vol. 10, no. 7, pp. 3254-3264, 2016.
E-agriculture. Can Artificial Intelligence help improve agricultural productivity? 12/19/2017 (Year: 2017)
Foreign Reference:
BR PI0608773 A2 Stehling et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624